IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


WILLIAM CARMACK,                          : No. 144 WAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (PJ DICK, INC./TRUMBULL             :
CORPORATION),                             :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.